Citation Nr: 1804860	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to July 1, 2012 for the grant of dependency benefits for parent, T.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's initial claim for benefits for dependent parent, T., was received by VA on March 13, 2009; entitlement to said benefits arose prior to the date of receipt of this claim.


CONCLUSION OF LAW

The criteria for establishing an effective date of March 13, 2009 for the award of dependency benefits for parent, T., have been met.  38 C.F.R. §§ 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Legal Criteria and Analysis

The Veteran is currently seeking an earlier effective date than July 1, 2012 for the award of dependency benefits for parent, T.  

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400 (2017).

Here, the assigned effective date of July 1, 2012 corresponds with the purported date of receipt of the claim.  However, the Veteran contends that he first filed a claim for dependency benefits in March 2009.  See hearing transcript, p. 2.  Thus, when the Veteran contacted VA in July 2012, it was to request an update on the status of the claim and not to initiate a new claim for benefits.  

Review of the claims file unequivocally supports the Veteran's contention.  On March 13, 2009, VA received completed Form 21-509, Statement of Dependency of Parent, from the Veteran.  That same day, VA also received completed Form 21-686c, Declaration of Status of Dependents.  For unknown reasons, VA proceeded to adjudicate only the Veteran's dependency claim pertaining to his minor child at that time.

However, the Board finds that the Veteran's March 2009 submission of VA Form 21-509 constitutes appropriate action to initiate a claim for dependency benefits.  As entitlement to benefits arose prior to this date, the Board thus finds that March 13, 2009 represents the date of receipt of the claim and is thus the appropriate effective date in this case.  See Report of General Information dated June 2012 (indicating that the Veteran had been supporting his mother for approximately 13 years).   

Accordingly, the Veteran's claim is hereby granted.

ORDER

Entitlement to an effective date of March 13, 2009, but not earlier, for the grant of dependency benefits for parent, T., is granted, subject to the regulations governing the award of monetary benefits.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


